 

Exhibit 10.3

 

No. __________

 

Entrusted Loan Contract

 

Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 



  

 

 

Contents

 

Chapter I General Provisions 5       Chapter II Intended use of the loan 5      
Chapter III Currency, amount and duration of the loan 5       Chapter IV Loan
interest rate 5       Chapter V Account opening 6       Chapter VI Withdrawal 6
      Chapter VII Repayment 7       Chapter VIII Processing fees of entrusted
loan 8       Chapter IX Borrower’s statements, warranties and commitments 9    
  Chapter X Trustor’s statements, warranties and commitments 11       Chapter XI
Trustee’s statements, warranties and commitments 12       Chapter XII Event of
default 12       Chapter XIII Miscellaneous 13       Chapter XIV Trustee’s
excluded liability 14       Chapter XV Dispute resolution 16       Chapter XVI
Effectiveness, modification and termination of this contract 16       Chapter
XVII Annex 16       Chapter XVIII Supplementary provisions 16

 

2

 

 

Entrusted Loan Contract

Borrower:

Address:

Post Code:

Legal representative:

Entrusted agent:

Responsible person:

Tel:

Fax:

Bank:

Account Number:

 

Trustor: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Address:

Post Code:

Legal representative:

Entrusted agent:

Responsible person:

Tel:

Fax:

Bank:

Account Number:

 

Trustor (natural person): N/A

Address:

ID card No.:

Tel:

Bank:

Account Number:

 



3

 

 

Trustee: Qingdao Weichuang Private Capital Management Co., Ltd.

Address:

Post Code:

Legal representative:

Entrusted agent:

Responsible person:

Tel:

Fax:

Bank:

Account Number:

 

4

 

 

 

Chapter I           General Provisions

 

For the purpose of the effective use of its own funds or its legally held funds
as an institution, the trustor hereby entrusts its own funds or its legally held
funds as an institution to the trustee , who will issue entrusted loans to the
borrower in accordance with the terms and conditions of this contract.

 

To clarify the rights and obligations of the three parties, according to the
provisions of relevant laws and regulations of China, the following terms are
concluded on a voluntary basis and agreed by the three parties, who will then
abide by these terms.

 

Chapter II          Intended use of the loan

 

Article 1: The entrusted loans under this contract will only be used by the
borrower for , but the trustee will bear no responsibility for the borrower’s
use of this loan.

 

Article 2: The borrower shall not change the intended use of the loan specified
in this contract without the prior written consent of the trustor.

 

Chapter III         Currency, amount and duration of the loan

 

Article 3: Currency and amount (in words) of the loan under this contract
is___________________

 

Article 4:Duration of the loan under this contract is from
       /      /      to    /       /      .

 

Chapter IV          Loan interest rate

 

Article 5: Annual interest rate of the loan under this contract is . During the
term of this contract, should any negotiated adjustment of the interest rate
between the trustor and the borrower occur, the trustee should be notified in
writing and begin to calculate interest following the adjusted rate from the
second business day after receiving the notice. The said interest rate shall not
be in violation of the provisions in administrative laws, regulations and rules.

 

Article 6: The interest of the loan under this contract is payable (annually/
semi-annually/ quarterly /monthly), and the date of payment shall be
on ________. If the last repayment of the loan principal is not on the interest
payment day, the borrower shall pay off all interest payable on the day of the
last repayment of the loan principal.

 

Article 7: Interest accrual of the loan under this contract is based on 360 days
per year, and will be charged in accordance with the actual loan amount and days
of usage from the date of withdrawal.

 



5

 

 

Article 8: If the borrower fails to repay the loan principal according to the
provisions of this contract, the borrower shall pay the interest according to
the overdue penalty interest rate from the overdue date of the loan until the
borrower has paid off all principal and interest. The overdue penalty interest
rate shall exceed the interest rate specified in Article 5 by ____.

 

If the borrowers fail to use the loan in compliance with the agreed usage in
this contract, the borrower shall pay the interest according to the misuse
penalty interest rate from the date when the borrower begins to violate the
agreed usage of the loan, until the borrower has paid off all principal and
interest. The misuse penalty interest rate shall exceed the interest rate
specified in Article 5 by ____.

 

Article 9: For interest that the borrower fails to pay on time, the trustee
shall be entitled to charge compound interest at the penalty interest rate.

 

Chapter V         Account opening

 

Article 10: Within days after this contract is signed, the trustor shall provide
an settlement account to the trustee. Bank name: ________________, account
number: ___________________ (hereinafter referred to as “Trustor Account”),
which is used to issue entrusted loan and receive the principal and interest
payment of the loan. The borrower shall also provide a bank account to the
trustee which shall be used specifically for the entrusted loan. Bank name:
_________________, account number: _________________ (hereinafter referred to as
“Borrower Account”), which is used for withdrawals and repaying principal with
interest.

 

Chapter VI         Withdrawal

 

Article 11: The trustor shall deposit the full amount of the entrusted loan fund
into the Trustor Account for issuing entrusted loan at least three business days
of the trustee prior to the withdrawal date specified in Article 12.

 

Article 12: After this contract comes into force, the borrower shall withdraw
the fund through__of the following methods:

 

1.One-time withdrawal, withdrawal date is       /      /        .

 

2.Multiple withdrawal, the specific withdrawal amount and date are as follows:

 

First withdrawal:

 

(1) Withdrawal amount: in words);

 

(2) Withdrawal date:       /       /       

 



6

 

 

Second withdrawal:

 

(1) Withdrawal amount:(in words);

 

(2) Withdrawal date:       /       /       

 

Third withdrawal:

 

(1) Withdrawal amount:(in words);

 

(2) Withdrawal date:     /       /       

 

Other agreements:

 

If the withdrawal date is not the business day of the trustee, then it shall be
postponed to the next business day of the trustee.

 

Article 13: When withdrawing, the borrower shall submit the note for the loan to
the trustee . On the withdrawal date, the trustee shall remit the fund of the
entrusted loan from the Trustor Account to the Borrower Account. If fund in the
Trustor Account is less than the withdrawal amount, the trustee’s responsibility
of remitting is only limited to the amount in the Trustor Account.

 

Article 14: The borrower shall withdraw the loan in accordance with this
contract, and use the loan under this contract per the intended use of the loan
specified in this contract.

 

Chapter VII         Repayment

 

Article 15: The borrower shall repay the loan principal and interest on time
with the agreed currency in this contract, and remit the payables to account
designated by the trustee on the due date for interest payment or the date for
repayment of principal that has been agreed in this contract and on the basis of
Paragraph of the following paragraphs:

 

1. One-time repayment of principal: the borrower shall repay all loan principal
on         /        /           ;

 

2. Multiple repayments of principal : the specific repayment amount and date are
as follows:

 

First repayment:

 

(1)Repaid amount of the principal (in words):

 

(2)Repayment date:       /      /      .

 

Second repayment:

 

(1)Repaid amount of the principal:(in words);

 

(2)Repayment date:         /       /        .

 

Third repayment:

 

(1)Repaid amount of the principal:(in words);

 

(2)Repayment date:          /       /        .

 

Other agreements:

 

If the repayment date is not a business day of the trustee, then it shall be
postponed to the next business day of the trustee.

 



7

 

 

Article 16: The borrower shall repay the full amount of the loan under this
contract to the trustee on time on the due date of the loan. Within __ business
days of the trustee after the borrower has repaid the loan, the trustee shall
remit the received loan principal and interest into the Trustor Account.

 

Article 17: If the amount repaid by the borrower on the day of repayment is not
insufficient for the payment of that installment, the fund should be used first
to pay fees and secondly to pay the interest due and lastly to repay the loan
principal.

 

Article 18: If the loan needs to be rolled over because the borrower can’t repay
the loan under this contract on time, the borrower shall submit formally to the
trustor and the trustee a written loan rollover application within __ business
days of the trustee before the due date of the loan. If it is reviewed and
approved by the trustor, the three parties shall sign a separate Entrusted Loan
Rollover Contract, which will be a supplemental contract of this contract. The
duration of the entrusted loan rollover shall be in accordance with relevant
provisions of the General Provision of Loan on duration of loan rollover.

 

Article 19: If the borrower wishes to repay the loan before it is due, the
borrower shall submit a written request to the trustor and trustee [ ] business
days of the trustee in advance in order to obtain the written consent of the
trustor and trustee.

 

Article 20: If the borrower has repaid the loan principal and interest through
other methods instead of the account provided to the trustee, the trustor and
the borrower shall submit a joint request, which shall be sent together with
corresponding repayment proof to the trustee for relevant account processing, on
the basis of which the trustee may reduce the entrusted loan principal.
Otherwise, the trustee would consider the entrusted loan as not being repaid on
time.

 

Article 21: In case that the entrusted loan cannot be repaid as a result of the
borrower’s bankruptcy or other reasons, the trustor may terminate the trust
relationship by written notice to the trustee, and the trustee may equally write
off the entrusted loan balance; if the trustee has nott received the written
notice from the trustor, the trustee may write off the entrusted loan balance
automatically after two years of the overdue of the entrusted loan.

 

Chapter VIII         Processing fees of entrusted loan

 

Article 22: The processing fee rate for the trustee issuing the entrusted loan
under this contract is___ of the entrusted loan amount.

 

Article 23: The processing fee will be charged once for all by the trustee from
the trustor on issuance of the entrusted loan, or deducted directly by the
trustee from the Trustor Account maintained with the trustee.

 



8

 

 

Article 24: The processing fee will not be affected by whether the entrusted
loan is repaid or not or repaid before due date. If the entrusted loan is
overdue, it will be waived in the first month; if it is overdue by more than one
month, the processing fee will be charged as per the agreed rate in the
contract.

 

If the trustor approves the loan rollover, the trustee shall charge the
processing fee on the day of signing rollover contract as per the agreed rate in
the contract. If the borrower repaid the loan once for all after the loan is
overdue, the trustee may deduct the processing fee on the borrower’s one-time
repayment of the loan principal. If the borrower repays the loan by several
installments after the loan is overdue, the trustee may charge the proceessing
fee at each repayment of the loan principal by the borrower.

 

Chapter IX         Borrower’s statements, warranties and commitments

 

Article25: The borrower hereby makes the following statements and warranties to
the trustor and the trustee:

 

1.         The borrower is a legal entity/other organization established and
legally existing under the laws of China, and has the independent civil capacity
and enjoys the full power, authority and right to bear civil liability and
engaged in business activities with liabilities backed by all of its assets.

 

2.         The borrower has full power, authority and right to sign this
contract and conduct the transactions under this contract and has taken or
obtained all necessary corporate actions as well as other actions and consent to
authorize the signature and performance of this contract. This contract is
validly signed by the legal representative or the entrusted agent of the
borrower.

 

3.         The borrower has obtained the approval of all government departments
and the consent of the third party required for signing this contract. The
borrower is signing and implementing this contract without violating its
incorporation document for legal body or the document of approval (if any) as
well as any of the contracts or agreements it signed as a party.

 

4.         All document, material, statements and certificates provided by the
borrower to the trustee for the purpose of signing this contract and executing
the transactions under this contract are true, complete, accurate and effective.

 

5.         This contract is lawful and effective, and constitutes a legally
binding obligation to the borrower.

 



9

 

 

6.         There is no litigation, arbitration or administrative procedure of
the borrower which may generate a material adverse effect to its capability to
perform its obligations under this contract. The borrower has maintained a good
business record and has a sound financial system and internal control system.
The financial statements submitted by the borrower are a true reflection of the
financial position at their issuance.

 

7.         The borrower does not conceal any occurred or upcoming events that
may lead to the trustor’s disapproval to issue the loan under this contract.

 

8.         The borrower has carefully read and fully understood and accepted the
contents of this contract, and it signs and performs this contract voluntarily.
All its declarations of intent under this contract are authentically expressed.

 

Article 26: The borrower hereby makes the following commitments to the trustor
and the trustee:

 

1.         Provide truthfully the materials needed during the investigation and
review process before loan (except those cannot be provided as per the legal
provisions) and actively cooperate with the investigation and review of the
trustee; use of the funds of entrusted loan shall be in compliance with
regulatory policies.

 

2.         The trustor and trustee shall be informed by 30 business days of the
trustee in advance in writing of any change in the borrower’s name, legal
representative or legal address during the loan period.

 

3.         Before paying off all its debts under this contract, if the borrower
plans to take such actions as contract leasing, shareholding reform, joint
operation, merger, acquisition, joint venture, separation of assets, transfer of
assets, application for suspension of business for rectification, application
for dissolution, bankruptcy filing, or other actions that are significant to
cause changes of the creditor's rights and debt relations of this contract or
that may affect the trustor or trustee ’s rights, the borrower shall notify the
trustor and the trustee in writing by 30 business days of the trustee in advance
and obtain the written consent of the trustor. At the same time, the
responsibilityy for debt repayment or liquidation before due date shall be
clarified, or the said actions shall not be carried out.

 

4.         During the term of this contract, the borrower shall not, without the
written consent of the trustor, bear debts, provide guarantee and warranty for
other enterprises as legal bodies, organizations or individuals, or set mortgage
or pledge with its assets, rights and interests, which may be sufficient to
adversely affect the borrower’s ability to repay its loan under this contract.

 



10

 

 

5.         The borrower shall notify the trustor and trustee immediately in
writing in case of any events beyond the afore-mentioned events which are
detrimental to its normal operation or may cause major adverse effects to the
borrower’s ability to perform its repayment liabilities under this contract.

 

Chapter X         Trustor’s statements, warranties and commitments

 

Article 27:The trustor hereby makes the following statements and warranties to
the borrower and the trustee:

 

1.         The trustor has full power, authority and right to sign this contract
and conduct the transactions under this contract and has taken or obtained all
necessary corporate actions as well as other actions and consent to authorize
the signature and performance of this contract. This contract is validly signed
by the legal representative or the entrusted agent of the trustor.

 

2.         The trustor has obtained the approval of all government departments
and the consent of the third party required for signing this contract. The
trustor is signing and implementing this contract without violating its
incorporation document for legal body or the document of approval (if any) as
well as any of the contracts or agreements it signed as a party.

 

3.         The loan funds provided by the trustor are its own funds or its
legally held funds as an institution, of which it holds the ownership and right
to control.

 

4.         This contract is lawful and effective, and constitutes a legally
binding obligation to the trustor.

 

5.         The borrower of the entrusted loan under this contract shall be
designated by the trustor. The amount, usage, interest rate and duration of the
loan are all confirmed by the trustor.

 

6.         The trustor signs and performs this contract voluntarily and all its
declaration of intent under this contract are authentically expressed.

 

Article 28: The trustor hereby makes the following commitments to the borrower
and the trustee:

 

1.         The trustor will deposit its own funds into the Trustor Account as
per the provisions of Article 11 of this contract and ensures that the balance
in this account can meet the borrower’s withdrawal amount stipulated in this
contract.

 

2.         The loss risk of the loan under this contract shall be borne by the
trustor and the trustee will bear no responsibility for any loan loss.

 



11

 

 

Chapter XI         The trustee’s statements, warranties and commitments

 

Article 29: The trustee hereby makes the following statements and warranties to
the borrower and the trustor:

 

1.         The trustee is a non-banking financial institution established and
validly existing under the laws of China. It has full power, authority and right
to sign this contract and conduct the transactions under this contract and has
taken or obtained all necessary corporate actions as well as other actions and
consent to authorize the signature and performance of this contract. This
contract is validly signed by the legal representative or the entrusted agent of
the trustee.

 

2.         The trustee signs and performs this contract voluntarily, and all its
declarations of intent under this contract are authentically expressed.

 

Article 30: The trustee hereby makes the following commitments to the borrower
and the trustor:

 

1.         The trustee will provide necessary assistance for the trustor to
investigate the borrower's credit and to handle related loan procedures. But the
trustee is not responsible for reviewing the borrower's credit status, financial
status and the feasibility of the loan project and will not express any
opinions.

 

2.         The trustee will issue the loan according to the stipulations of this
contract.

 

3.         The trustee will collect principal and interest of the loan according
to the stipulations of this contract.

 

Chapter XII         Event of default

 

Article 31: Any of the following events shall constitute a default by the
borrower under this contract:

 

1.         The borrower fails to pay interest or repay the principal on schedule
as stipulated in this contract;

 

2.         The borrower does not use the loan as prescribed in this contract;

 

3.         The borrower provides such other financial statements as Balance
Sheet or Profit and Loss Statement that are false or omitting important facts;
or the borrower refuse to accept the supervision of its use of the loan and its
production, operation and financial activities;

 

4.         The statements, warranties and commitments made by the borrower under
this contract are proven to be untrue or misleading;

 

5.         The borrower fails to perform the commitments or other obligations
under this contract;

 

6.         The borrower's business and financial situation have materially
deteriorated;

 

7.         When a borrower or guarantor is merged, separated or reorganized in a
shareholding reform, the borrower fails to make a repayment arrangement or a
debt restructuring plan satisfactory to the trustor and the trustee;

 

8.         The borrower is bankrupt, dissolved, closed, revoked, suspended or
cancelled.

 



12

 

 

Article 32: On occurrence of any of the said borrower default, the trustee will
be entitled to take any one or several of the following measures after obtaining
the consent of the trustor (or at the trustor’s request):

 

1.         Ask the borrower to cure the breach within a definite time;

 

2.         Stop using or cancel the amount of loan that the borrower has not yet
withdrawn;

 

3.         Mail collection notice to the borrower according to the trustor's
written instructions;

 

4.         Declare that all outstanding loans due immediately and require the
borrower to immediately repay the principal, interest or other accounts payable
of all outstanding loans.

 

Article 33: Any of the following events shall constitute a default by the
trustor under this contract:

 

1.Failure to deposit (or wire in) full amount of the loan in the Trustor Account
opened with the trustee as agreed in this contract;

 

2.The source of the entrusted loan funds is not lawful or non-compliant;

 

3.The trustor violates its other obligations under this contract.

 

Article 34: On the occurrence of any of the above trustor defaults ,the borrower
or the trustee shall have the right to take any one or several of the following
measures:

 

1.Require the trustor to cure the breach within a specified period;

 

2.The trustee shall have the right to refuse to handle the entrusted loan
business for the trustor;

 

3.If the trustor causes losses to the borrower and the trustee, the borrower and
the trustee shall have the right to demand remedy from the trustor.

 

Article 35: The trustor is responsible for the collection of loans and the
trustee is solely responsible for assisting the trustor to issue and mail the
interest payment notice and loan collection notice on behalf of the trustor. If
the loan collection work needs to be litigated, the trustee may file a lawsuit
as the plaintiff on the condition of obtaining the written consent of the
trustor. But all expenses incurred thereby shall be borne by the trustor and the
trustee will not advance any fees. The trustor shall bear all the consequences
arising from its failure to pay any expenses in time.

 

Chapter XIII         Miscellaneous

 

Article 36: Without prior written consent of the trustor, the borrower shall not
assign or otherwise dispose of all or part of its obligations under this
contract.

 

Article 37: During the term of this contract, the trustee shall have the right
to inspect the loan usage, and the borrower shall, at the request of the
trustee, provide relevant statements and data to the trustee.

 



13

 

 

Article 38: Any grace, preference or forbearance given by the trustor to the
borrower will not affect, damage or limit any rights enjoyed by the trustee in
accordance with this contract and the laws and regulations; neither will this be
regarded as the trustor's waiver of rights and interests under this contract,
nor will it affect any liability and obligation of the borrower under this
contract.

 

Article 39: If, at any time, any provision of this contract is or becomes
illegal, invalid or unenforceable in any respect, the legality, validity or
enforceability of other provisions of this contract shall not be affected or
reduced.

 

Article 40: Any amendments and supplements to this contract shall be made in
writing and shall be signed by all parties hereto.

 

Article 41: The subheadings in this contract are for the convenience of reading
and shall not be used for the interpretation of this contract or for any other
purposes.

 

Article 42: Notices and requests related to this contract sent by the parties
hereto to each other shall be in writing and sent to the address or fax of the
parties listed on the first page of this contract. If any party changes its
address or fax, it shall notify the other parties in time.

 

Article 43: Documents among the parties, if delivered by specially-assigned
person, shall be deemed to have been delivered after delivery; if sent by
registered mail, it shall be deemed to have been delivered three days after the
registered letter is sent off; if sent by facsimile, it shall be deemed to have
been delivered upon sending.

 

Chapter XIV         Trustee’s excluded liabilities

 

Article 44: The trustor shall examine the borrower's eligibility, credit status,
financial status and the feasibility of the loan project by itself as per the
General Provisions of Loan. The trustee has no obligation to be responsible for
or to make any comment on the above situation.

 

Article 45: The trustor shall examine the guarantor's credit status and
collateral (or pledge) status by itself and be responsible for supervision of
the properties collateraized (or pledged). The trustee has no obligation to be
responsible for or to make any comment on the above situation.

 

If, according to the trustor's request, the loan under this contract is secured
by the borrower or a third party, and, at the request of the collateral (or
pledge) registration department, the collateral (or pledge) shall be registered
with the trustee as the collateral (or pledge), thetrustor will entrust the
trustee to sign the corresponding collateral(or pledge) contract in the name of
the trustee. The trustee is not holder of the collateral rights (or pledge
rights) in the legal sense, and it acts as the holder at the request of the
trustor, for the purpose of cooperating with the collateral (or pledge)
registration department for collateral (or pledge) registration, and the legal
relationship of entrusted loan shall not be changed for this reason. The actual
bearing of the rights and obligations of the collateral (or pledge) in the
collateral (or pledge) contract and the relevant legal documents shall be the
trustor. The trustor acknowledges the content of the collateral (or pledge)
contract signed by the trustee according to the trustor's delegation, and
voluntarily bears all the legal consequences arising from the signing of the
collateral (or pledge) contract by the trustee. Any dispute arising therefor
shall be resolved by the trustor and the guarantor, and the trustee undertakes
no liability.

 



14

 

 

Article 46: The trustor shall be responsible for loan collection and
preservation work, and the trustee is solely responsible for assisting the
trustor to issue and mail the interest invoice and loan collection notice on
behalf of the trustor. And,

 

(1)         When the borrower/guarantor’s address is changed without notifying
the trustee, but the trustee sends the interest invoice and the loan collection
notice to its original address, the trustee shall not be responsible for the
undelivered documents.

 

(2)         When the trustee sends the interest invoice and the loan collection
notice (either intra-city or cross-region), the mailing slip may act as the
certificate of mailing. No matter whether the borrower/guarantor receives the
mail, the loan collection notice and the copy of interest invoice sent by the
trustee and the certificate of sending the letter should be retained for future
reference.

 

(3)         After the trustee has mailed the interest invoice and the loan
collection notice, if the trustor asks whether the borrower/guarantor has
received the relevant documents, the trustee may assist within its capacity and
scope and make records. The relevant expenses shall be paid by the trustor or
included in the handling charge.

 

Article 47: If the trustor does not receive the loan principal and interest, the
trustee shall not bear any liability except for the reason of the trustee’s own
fault.

 

(1)         The trustor has no right to require the trustee to make the payment
or repay part or all of the principal and interest of the loan;

 

(2)         The trustor promises that: all claims, requests, lawsuits and
related compensation, damages, costs, expenses, losses and liabilities made by
the borrower to the trustee for its losses caused by the trustor and the
representative shall be borne by the trustor, who will also indemnify the
trustee for losses incurred accordingly.

 

(3)         The trustor promises that: the trustor agrees to give up its rights
to make any claim, request or litigation to the trustee when it suffers any
losses caused by the trustee’s performance of any notice and instruction of the
trustor and its representatives under the Entrusted Loan Contract.

 



15

 

 

Chapter XV         Dispute resolution

 

Article 48: The disputes arising out of the performance of this contract shall
first be settled by the three parties through negotiation; if the negotiation
fails, the court where the trustee is located shall be used to settle the
dispute through litigation.

 

Chapter XVI         Effectiveness, modification and termination of this contract

 

Article 49: This contract shall come into effect as of the date when the legal
representatives of the three parties or their entrusted agents sign or stamp or
seal the official seal on the contract.

 

Article 50: After this contract comes into effect, no party shall unilaterally
modify or terminate the contract. If the contract is subject to change or
cancellation, the three parties shall conclude a written agreement through
negotiation. The terms of this contract shall remain in effect until the written
agreement is reached.

 

Chapter XVII         Annex

 

Article 51: For matters not covered in this contract, the parties may reach a
written agreement separately as an annex to this contract.

 

Chapter XVIII          Supplementary provisions

 

Article 52: This contract is entered in three original copies, one copy for the
borrower, the trustor and the trustee each. All three copies have the same legal
effect.

 

Article 53: this contract is signed on        /       /         in
_____________.

 

16

 

 

The borrower (Seal):

 

Legal Representative:

(Or entrusted agent)

 

The Trustor (Seal):

 

Legal Representative:

(Or entrusted agent)

 

The trustee (Seal):

 

Legal Representative:

(Or entrusted agent)

 



17

 

 

Agreement/Contract No._________

 

Note: this page is retained by the trustee only for record purpose, but not by
any other contracting parties.

 

The above seals have been signed in front of two witnesses.

 

Primary responsible person:          Assistant:

 



18

